DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/21 has been entered.  Claim(s) 14-17, 21-25, and 28-35 is/are pending and under examination.
Applicant’s amendments have overcome all rejections under 35 USC 112 from the previous Office Action mailed on 11/17/20.
Claim Rejections - 35 USC § 101
Claims 14-17, 21-25, and 28-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a system interpreted as a manufacture or machine, and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps or functions practically performable by mental process (e.g., observation, evaluation, judgement and/or opinion) and/or certain methods of organizing human activity (e.g., interpersonal human interaction, teaching, and/or following instructions), including to determine a manner in which to configure or instruct at least one agent to interact with humans in a network (e.g., interpersonal human interaction, teaching, and/or following instructions, such as instructing a human agent),5 wherein to determine the manner in which to configure or instruct the at least one agent, select a value associated with at least one parameter with which to configure or instruct the at least one agent, wherein the value associated with the at least one parameter comprises a probability with which the at least one agent acts to either assist with performance of a goal or hinder the 10 performance of the goal, while influencing the humans towards accomplishing the goal (e.g., mental process, such as observation and evaluation); and configure or instruct the at least one 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., system comprising: a computer-readable medium storing executable instructions; and at least one processor programmed by the executable instructions to perform the identified abstract idea; at least one computerized agent; and at least one processor programmed to perform the steps identified above) are recited at a high level of generality, with no particular details defining how the underlying functionality is achieved which could reasonably be interpreted as an improvement to the computer system itself or another technology, or a particular machine.  Rather, the recited computer constructs merely carry out the steps above, i.e., it is the tool that is used to configure computer-readable medium storing executable instructions; and at least one processor programmed by the executable instructions to perform the identified abstract idea, and that the agent(s) are computerized) that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a general purpose computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer-based features does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as identified in prong 2 above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).  Likewise in this application, the recited computer system and computerized agents are merely automating a manual process.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 14-17, 21-25, and 28-35 are not directed to patent eligible subject matter.
RESPONSE TO ARGUMENTS

35 USC 101 – Rejections
Applicant's arguments filed 2/17/21 have been fully considered but they are not persuasive.
In response to Applicant's argument that “Even if any of the claims could be said to recite an abstract idea, each of the claims is eligible at least because the claim is not directed to that abstract idea but is instead directed to a practical application of the idea”, asserting that the pending claims recite meaningful limitations and are akin to claim 3 of Example 46., Examiner respectfully disagrees.  Applicant is directed to the updated rejection above, as necessitated by claim amendment.  Applicant cites to specific language in claim 1 (i.e., Namely, claim 1 recites "determine a manner in which to configure at least one computerized agent to interact with humans in a network...," and "configure the at least one computerized agent with the selected value associated with the at least one parameter. Claim 1 further recites that the at least one configured computerized agent once configured interacts with the humans in the network in an autonomous manner." Claim 1 goes on to recite that the at least one configured computerized agent is configured to "determine, based on the selected value, an action to perform that influences the humans towards accomplishing the goal, wherein the action comprises an action that either assists with the performance of the goal or hinders the performance of the goal, wherein the action comprises communicating at least one message to the humans in the network, the at least one configured computerized agent is configured to autonomously determine content to the included in the at least one message based on the selected value, and the content to be included in the at least one message either assists with or hinders the performance of the goal." Claim 1 also recites that the at least one configured computerized agent is configured to "perform the determined action, wherein the at least one configured computerized agent is configured to autonomously communicate the at least one message with the determined content to the humans in the network.") as the meaningful limitations that employ the information provided by the alleged abstract idea.  However, nothing preempts the performance of these steps from being performed by mental process and interpersonal interaction through one-on-one classroom instruction.  For example, there is no definition of configuring that would preempt this step from being performed by a trainer instructing a trainee how to act.  Furthermore, the additional language further defining the action including communicating a message is practically 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the 

/JAMES B HULL/Primary Examiner, Art Unit 3715